Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of fiscal year end: 03/31/2007 Date of reporting period: 06/30/2006 Item 1. Schedule of Investments. Nicholas Equity Income Fund, Inc. Schedule of Investments (unaudited) June 30, 2006 VALUE COMMON STOCKS - 94.85% Consumer Discretionary - Auto & Components - 4.73% 16,000 Bandag, Incorporated $ 585,440 10,000 Johnson Controls, Inc. 822,200 1,407,640 Consumer Discretionary - Consumer Durables & Apparel - 6.89% 8,000 Fortune Brands, Inc. 568,080 10,000 V.F. Corporation 679,200 34,600 Weyco Group, Inc. 803,412 2,050,692 Consumer Staples - Food & Staple Retail - 2.48% 24,000 SUPERVALU INC. 736,800 Consumer Staples - Food, Beverage & Tobacco - 9.02% 5,000 Altria Group, Inc. 367,150 20,000 Anheuser-Busch Companies, Inc. 911,800 8,176 J.M. Smucker Company (The) 365,467 23,000 UST Inc. 1,039,370 2,683,787 Consumer Staples - Household & Personal Products - 1.39% 8,500 Alberto-Culver Company 414,120 Energy - 15.73% 15,000 Chevron Corporation 930,900 17,000 Crosstex Energy, Inc. 1,616,360 30,000 Kayne Anderson Energy Total Return Fund, Inc. 708,300 40,000 Kayne Anderson MLP Investment Company 1,026,000 4,000 Kinder Morgan, Inc. 399,560 4,681,120 Financials - Banks - 6.07% 30,000 CharterMac 561,300 13,000 Fifth Third Bancorp 480,350 10,000 U.S. Bancorp 308,800 10,000 Washington Mutual, Inc. 455,800 1,806,250 Financials - Insurance - 8.18% 5,000 American National Insurance Company 648,600 11,676 Lincoln National Corporation 658,994 23,000 Marsh & McLennan Companies, Inc. 618,470 9,000 Mercury General Corporation 507,330 2,433,394 Financials - Real Estate - 10.76% 20,000 Equity Residential 894,600 30,000 Health Care Property Investors, Inc. 802,200 38,100 National Health Realty, Inc. 721,995 22,000 Plum Creek Timber Company, Inc. 781,000 3,199,795 Health Care - Pharmaceuticals & Biotechnology - 5.17% 10,000 Johnson & Johnson 599,200 40,000 Pfizer Inc. 938,800 1,538,000 Industrials - Capital Goods - 8.90% 16,000 CLARCOR Inc. 476,640 8,000 Illinois Tool Works Inc. 380,000 6,000 Minnesota Mining & Manufacturing Company 484,620 14,000 Pentair, Inc. 478,660 11,000 W.W. Grainger, Inc. 827,530 2,647,450 Materials - 8.62% 6,000 AptarGroup, Inc. 297,660 25,000 Bemis Company, Inc. 765,500 36,000 RPM International, Inc. 648,000 27,000 STEPAN COMPANY 852,660 2,563,820 Telecommunication Services - 2.19% 50,000 Citizens Communications Company 652,500 Utilities - 4.72% 30,000 Duke Energy Corporation 881,100 35,000 TECO Energy, Inc. 522,900 1,404,000 TOTAL Common Stocks (COST: $ 22,886,049) 28,219,368 SHORT-TERM INVESTMENTS - 5.14% Commercial Paper - 4.28% $275,000 CVS Corporation 07/03/06, 5.18% 275,000 200,000 Walt Disney Company (The) 07/06/06, 5.33% 199,911 300,000 Sara Lee Corporation 07/10/06, 5.28% 299,692 250,000 General Mills, Inc. 07/20/06, 5.30% 249,375 250,000 Fiserv, Inc. 07/31/06, 5.45% 248,940 1,272,918 Variable Rate Demand Notes - 0.86% 256,690 Wisconsin Corporate Central Credit Union 256,690 TOTAL Short-term Investments (COST: $ 1,529,608) 1,529,608 TOTAL SECURITY HOLDINGS - 99.99% 29,748,976 OTHER ASSETS, NET OF LIABILITIES - 0.01% 2,788 TOTAL NET ASSETS $29,751,764 % OF NET ASSETS * NON-INCOME PRODUCING As of June 30, 2006, investment cost for federal tax purposes was $24,423,674 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $6,199,263 Unrealized depreciation (873,961) Net unrealized appreciation $5,325,302 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc.] By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/24/2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/24/2006 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/24/2006
